DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 2018/0172622 A1) (provided in Applicant’s IDS filed on March 18, 2021) and further in view of Kato et al. (US 2001/0008211 A1).
 	Regarding claim 1, Furuta teaches a sensor element (a gas sensor element 3, Figs. 1-2, para. [0023]), the sensor element comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having formed therein a measurement-object gas flow section and a reference gas chamber (an element body 31 including solid electrolyte layers 131, 141, 151 and having formed therein a first measurement chamber 121, a second measurement chamber 148, and a reference oxygen chamber 146, Fig. 2, para. [0048]-[0049], [0051]-[0052], [0054]-[0056]);
a first pump cell including a first pump electrode disposed in a portion of the element body that comes into contact with the measurement-object gas, and a first reference electrode that is porous and disposed in the reference gas chamber (a pumping cell 150 including a pumping electrode 152 disposed in a portion of the element body 31 that comes into contact with the exhaust gas in the second measurement chamber 148, and a pumping electrode 153 disposed in the reference oxygen chamber 146, Fig. 2, para. [0056], [0058]; Examiner interprets the pumping electrode 153 to be porous because oxygen is pumped therethrough, Fig. 2, para. [0069], [0079]);
a first pump circuit including the first pump cell, a first pump electrode terminal disposed on an outer side of the element body, a first reference electrode terminal disposed on the outer side of the element body (the pumping cell 150 including the pumping electrode 152 and the pumping electrode 153, and electrode pads formed at the rear end side of the element body 31, Figs. 1-2, para. [0040], [0056]; Examiner interprets the electrode pads to include an electrode pad for the pumping electrode 152 and an electrode pad for the pumping electrode 153);
a second pump cell including a second pump electrode disposed in a portion of the element body that comes into contact with the measurement-object gas, and a second reference electrode that is porous and disposed in the reference gas chamber (a detection cell 140 including a detection electrode 142 disposed in a portion of the element body 31 that comes into contact with the exhaust gas in the first measurement chamber 121, and a reference electrode 143 disposed in the reference oxygen chamber 146, Fig. 2, para. [0051], [0053]-[0054]; Examiner interprets the reference electrode 143 to be porous because oxygen is pumped therethrough, Fig. 2, para. [0067]); and
a second pump circuit including the second pump cell, a second pump electrode terminal disposed on the outer side of the element body, a second reference electrode terminal disposed on the outer side of the element body (the detection cell 140 including the detection electrode 142 and the reference electrode 143, and electrode pads formed at the rear end side of the element body 31, Figs. 1-2, para. [0040], [0051]; Examiner interprets the electrode pads to include an electrode pad for the detection electrode 142 and an electrode pad for the reference electrode 143).
Furuta teaches the pumping electrode 152 and its respective electrode pad, the pumping electrode 153 and its respective electrode pad, the detection electrode 142 and its respective electrode pad, and the reference electrode 143 and its respective electrode pad (Figs. 1-2, para. [0040], [0051], [0056]). Furuta is silent with respect to leads connecting each electrode to its respective electrode pad, and therefore fails to teach a first pump electrode lead that connects the first pump electrode terminal and the first pump electrode to each other, a first reference electrode lead that connects the first reference electrode terminal and the first reference electrode to each other, a second pump electrode lead that connects the second pump electrode terminal and the second pump electrode to each other, and a second reference electrode lead that connects the second reference electrode terminal and the second reference electrode to each other.
Kato teaches a gas sensor for measuring oxides contained in atmospheric air and exhaust gas (para. [0002]). Kato teaches a pumping cell 68 and a pumping cell 84 (Figs. 1-2, para. [0058], [0068]). Kato teaches that the pumping cell 68 includes a pumping electrode 64 facing a first chamber 60, a pumping electrode 66, a lead wire 102a connecting the pumping electrode 64 and a connector electrode 100a, and a lead wire 102b connecting the pumping electrode 66 and a connector electrode 100b (Figs. 1-2, para. [0058], [0086]-[0087]; Examiner interprets the pumping cell 68 of Kato to correspond to the detection cell 140 of Furuta because they are both exposed to the first chamber). Kato teaches that the pumping cell 84 includes a detecting electrode 82 facing a second chamber 62, a reference electrode 74 facing a reference gas-introducing space 54, a lead wire 112a connecting the detecting electrode 82 and a connector electrode 110a, and a lead wire 112d connecting the reference electrode 74 and a connector electrode 110d (Figs. 1-2, para. [0060], [0068], [0089]-[0090]; Examiner interprets the pumping cell 84 of Kato to correspond to the pumping cell 150 of Furuta because they are both exposed to the second chamber).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrodes and their respective electrode pads of Furuta to be connected by respective leads as taught by Kato in order to yield the predictable result of closing the circuit between the electrodes and their respective electrode pads.
Modified Furuta teaches the first reference electrode lead between the pumping electrode 153 and its respective electrode pad, and the second reference electrode lead between the reference electrode 143 and its respective electrode pad (Furuta, Figs. 1-2, para. [0040], [0051], [0056], Kato, Fig. 2, para. [0086]-[0087], [0089]-[0090], see modification supra). Modified Furuta is silent with respect to the porosity of each lead, and therefore fails to teach wherein a porosity P2 of the second reference electrode lead is higher than a porosity P1 of the first reference electrode lead.
Kato teaches that the lead wire 112d connecting the reference electrode 74 and the connector electrode 110d is densified (Fig. 2, para. [0114], corresponds to P1). Kato teaches that the density (and thus the porosity P1) of the reference electrode lead wire 112d is a result-effective variable. Specifically, Kato teaches that the densification of the reference electrode lead wire 112d controls avoidance of invasion of oxygen from the outside into the first chamber, and thus makes it possible to highly accurately control the oxygen concentration in the first chamber to be the predetermined concentration (Fig. 2, para. [0114]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density (and thus the porosity P1) of the first reference electrode lead between the pumping electrode 153 and its respective electrode pad of Modified Furuta to be densified as taught by Kato such that the porosity P2 is higher than the porosity P1 through routine experimentation because doing so would yield the predictable desired avoidance of invasion of oxygen from the outside into the first chamber, and thus make it possible to highly accurately control the oxygen concentration in the first chamber to be the predetermined concentration.
The limitations “being configured to pump oxygen into around the first reference electrode from around the first pump electrode” and “being configured to pump oxygen into around the second reference electrode from around the second pump electrode” are functional limitations. The limitations “detecting a specific gas concentration in a measurement-object gas,” “into and through which the measurement-object gas is introduced and flows,” “in which a reference gas used as a reference to detect the specific gas concentration in the measurement-object gas is to be stored,” and “a resistance value R2 between the second pump electrode terminal and the second reference electrode terminal of the second pump circuit is higher than a resistance value R1 between the first pump electrode terminal and the first reference electrode terminal of the first pump circuit” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
	Examiner further notes that Modified Furuta teaches that the gas sensor element 3 detects the concentration of a particular gas contained in a gas under measurement (Figs. 1-2, para. [0029]), so the gas sensor element is capable of the recitation “detecting a specific gas concentration in a measurement-object gas.” Modified Furuta teaches that the pumping cell 150 pumps oxygen from the pumping electrode 152 to the pumping electrode 153 (Fig. 2, para. [0079]), so the pumping cell is capable of the recitation “pump oxygen into around the first reference electrode from around the first pump electrode.” Modified Furuta also teaches that  oxygen is fed from the detection electrode 142 in the first measurement chamber 121 to the reference electrode 143 in the reference oxygen chamber 146 (Fig. 2, para. [0067]), so the detection cell is capable of the recitation “pump oxygen into around the second reference electrode from around the second pump electrode.” Modified Furuta also teaches that the exhaust gas is introduced from the outside into the interior of the first measurement chamber 121, and that the exhaust gas discharged from the first measurement chamber 121 is introduced into the second measurement chamber 148 (Fig. 2, para. [0047], [0055]), so the first and second measurement chambers are capable of the recitation “into and through which the measurement-object gas is introduced and flows.” Modified Furuta also teaches that the reference oxygen chamber 146 has a predetermined oxygen concentration serving as a reference (Fig. 2, para. [0067]), so the reference oxygen chamber is capable of the recitation “in which a reference gas used as a reference to detect the specific gas concentration in the measurement-object gas is to be stored.” Modified Furuta also teaches the electrode pads of the pumping electrode 152 and the pump electrode 153, and the electrode pads of the detection electrode 142 and the reference electrode 143 (Figs. 1-2, para. [0040], [0051], [0056]), and since the resistance values R1 and R2 are intended use and depend on various factors when the gas sensor element is in use (such as temperature, voltage, and current), the gas sensor element is capable of the recitation “a resistance value R2 between the second pump electrode terminal and the second reference electrode terminal of the second pump circuit is higher than a resistance value R1 between the first pump electrode terminal and the first reference electrode terminal of the first pump circuit.”
Regarding claims 2-3, Modified Furuta teaches that the porosity (P2) of the lead between the reference electrode 143 and its respective electrode pad is higher than the porosity (P1) of the lead between the pumping electrode 153 and its respective electrode pad (Furuta, Figs. 1-2, para. [0040], [0051], [0056], Kato, Fig. 2, para. [0114], see modifications supra). Modified Furuta is silent with respect to the porosity value of each lead, and therefore fails to teach wherein the porosity P2 is greater than or equal to 5% and less than or equal to 25%, of instant claim 2, and wherein the porosity P1 is greater than or equal to 1% and less than or equal to 5%, of instant claim 3.
Kato teaches that the porosity of the lead wire is preferably not more than 10% (Fig. 2, para. [0097], [0116]). Kato teaches that the porosity of the lead wire is a result-effective variable. Specifically, Kato teaches that the porosity of the lead wire controls the degree of freedom of design and the easiness for oxygen to invade the lead wire (or avoidance of invasion of oxygen) (Fig. 2, para. [0114], [0116]-[0117]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity P1 and the porosity P2 of Modified Furuta such that the porosity P2 is 5%-25% and the porosity P1 is 1%-5% through routine experimentation because doing so would yield the predictable desired degree of freedom of design and avoidance of invasion of oxygen as taught by Kato.
Regarding claim 4, Modified Furuta teaches a gas sensor (a NOx sensor 1, Fig. 1, para. [0023]) comprising the sensor element according to claim 1 (the gas sensor element 3, Figs. 1-2, para. [0023], see rejection of claim 1 supra).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyamoto et al. (US 2019/0011395 A1): a NOx detection section 101 including a pumping cell 150 and a detection cell 140 (Fig. 2, para. [0054], [0059]).
Nakano (US 2018/0126334 A1): a NOx detection section 101 including a pumping cell 150 and a detection cell 140 (Fig. 2, para. [0054], [0059]).
Tomimatsu et al. (US 2018/0067073 A1): a NOx detection section 101 including a pumping cell 150 and a detection cell 140 (Fig. 2, para. [0046], [0051]).
Yamada et al. (DE 102016202218 A1): a gas sensor comprising a cell having a layered structure (Figs. 1-2, abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1699